—Order, Supreme Court, New York County (Herman Cahn, J.), entered March 16, 1999, which, in a proceeding pursuant to CPLR article 78, granted respondents’ cross motion to dismiss the petition seeking disclosure of certain documents pursuant to Public Officers Law § 89 (3) (Freedom of Information Law), unanimously affirmed, without costs.
Petitioner failed to meet his burden to supply the information required to retrieve the requested documents (see, Mitchell v Slade, 173 AD2d 226, lv denied 78 NY2d 863; Matter of Wattenmaker v New York State Employees’ Retirement Sys., 95 AD2d 910, lv denied 60 NY2d 555). Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.